Citation Nr: 0917613	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  03-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1983.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  

This case has previously come before the Board.  In January 
2007, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in March 2004.  A transcript of the hearing 
has been associated with the claims file.  
In addition, the Veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C., via videoconference 
in March 2009.  A transcript of each of the hearings has been 
associated with the claims file.  

The Board notes that at the hearing in March 2009, the 
Veteran stated that he had increased pain in association with 
his service right ankle.  Transcript at 5 (2009).  The Board 
notes that the Veteran's inversion sprains of the right ankle 
are service connected.  This issue is referred to the AOJ.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU, to include on 
an extraschedular basis.  Transcript at 9 (2009).  At the 
hearing before the undersigned in March 2009, the Veteran 
testified that he had been enrolled in the VA Vocational 
Rehabilitation Program.  Id. at 3-4 (2009).  The Veteran's 
vocational rehabilitation folder has not been associated with 
the claims file.  In addition, he testified that he had 
recent relevant treatment at a VA facility in Illinois.  Id. 
at 6-7.  The treatment records have not been associated with 
the claims file. 

In addition, the Board notes that the Veteran testified that 
he is unemployable due to service-connected disability.  Id. 
at 3-4.  A June 2008 rating decision shows that the Veteran's 
service connected disabilities are residuals of a right knee 
injury, rated as 30 percent disabling, inversions sprains of 
the right ankle, rated as 20 percent disabling, and loose 
bodies lateral to the left patella, rated as 20 percent 
disabling.  He has a combined evaluation of 60 percent.  

The Board further notes that total ratings for compensation 
purposes may be assigned where the combined schedular rating 
for the veteran's service-connected disability or 
disabilities is less than 100 percent when it is found that 
the service-connected disabilities are sufficient to render 
the veteran unemployable without regard to either his 
advancing age or the presence of any nonservice-connected 
disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).  Disabilities 
of one or both lower extremities, including the bilateral 
factor, will be considered as one disability for the purpose 
of achieving the referenced 60 percent.  38 C.F.R. § 4.16(a)

The Board notes that where the percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the Veteran's background, including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In this case, the Board finds that further development is 
necessary in order to make a determination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the Veteran's 
vocational rehabilitation folder, if 
available, with the claims file.  If the 
records are unavailable, the AOJ should 
attempt to obtain an employment history 
from the Veteran.  

2.  The AOJ should request relevant 
treatment records from the Evansville VA 
facility, from December 2008 to present.  
All records obtained should be associated 
with the claims file.  

3.  The AOJ should schedule the Veteran 
for a VA examination.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's service-connected 
disabilities result in an inability to 
obtain and retain substantially gainful 
employment, and/or by reason of service-
connected disabilities, with consideration 
given to the Veteran's background, 
including his employment and educational 
history.  A complete rationale should 
accompany all opinions provided.

4.  In light of the above, the AOJ should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


